            Case 2:19-cv-01566-RAJ-BAT Document 20 Filed 07/16/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KELVIN B. KIRKPATRICK,

 9                              Plaintiff,                CASE NO. 2:19-cv-01566-RAJ-BAT

10           v.                                           ORDER GRANTING EXTENSION
                                                          OF DISPOSITIVE MOTIONS
11   STEVEN AZEVEDO,                                      DEADLINE

12                              Defendant.

13          Based on the parties’ stipulation (Dkt. 19) and for good cause shown, the parties’
14   deadline for the filing of dispositive motions is extended until September 10, 2020.
15          DATED this 16th day of July, 2020.
16

17                                                       A
                                                         BRIAN A. TSUCHIDA
18                                                       Chief United States Magistrate Judge

19

20

21

22

23



     ORDER GRANTING EXTENSION OF
     DISPOSITIVE MOTIONS DEADLINE - 1
